EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) dated 7/24/2020, 11/9/2021, and 11/17/2021 have been received and considered.

Allowable Subject Matter / Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or teach the applicant’s claimed invention, including, and in combination with other recited limitations, the method of managing fluid low within a conduit by determining a presence of a flow blockage, controlling a fluidic actuator to deliver fluid to an expandable device to expand the device radially, compacting the blockage to create a channel, control the actuator to withdraw the fluid from the device to collapse the device radially, and exposing the channel to open the conduit to fluid flow.
The closest prior art of record includes the following:
	Al-Gouhi et al. (U.S. 10,494,894) discloses an expandable device (such as 80a, 80b) that has a contracted (fig. 21) and expanded (fig. 23) configuration and is fluid inflated (col. 12, ll. 4-16).  However, the device of Al-Gouhi is used to seal wellbore pipelines, not to clear blockages.  Thus, there is no determination of a flow blockage or compacting of the blockage radially to create a channel adjacent the flow blockage.

Kline (U.S. 3,623,684) discloses an inflatable device but is used to assist in the deicing of aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753